Automobile collision with a verdict of $3,000 for the plaintiff, a passenger in one of the cars. This was the second trial. At the first trial the plaintiff recovered a verdict of $2,250 which was set aside by the Law Court on the ground of lack of evidence of any negligence on the part of the defendant. “There is no proof that the defendant was violating the speed law” or “was driving at an excessive rate” says the opinion. Fernald v. French, 121 Maine, 4.
At the second trial this gap was filled, if the jury believed the testimony, as they evidently did. One Logan, an avowedly disinterested witness who was produced by the plaintiff and who did not testify at the first trial, says that he was on the sidewalk about three hundred feet from the place of collision and just prior thereto when his attention was attracted by the great speed at which the defendant’s car was approaching him, not less than forty miles an hour; that almost immediately he heard the crash, turned about, and saw the result.
Under our statute a speed in excess of 35 miles per hour is expressly prohibited, except under special permit. Public Laws, 1919, Chap. 211, Sec. 16. True, the defendant and the occupants of his car claim, as before, that their speed was only eight or ten miles per hour. But this vital issue was a question of fact for the jury under all the circumstances and conditions. With this new and positive testimony, squarely supporting the plaintiff’s contention as to reckless driving on the part of the defendant, the court does not feel authorized to disturb the verdict. The finding of the jury stands.
The amount of the verdict, considering the nature and extent of the resultant injuries, is not so extravagant as to require modification by the court. Motion overruled.